DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Withdrawal of Finality of Last Office Action
Applicant’s request for reconsideration of the finality of the rejection of the last Office action on 12/20/2021 is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 21-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oshima et al. (US 4,889,174) (of record) in view of Pelton (US 5,654,099) (of record), Knowles et al. (US 2,990,313) (of record), and at least one of Imai et al. (US 5,151,142) (of record), Funsch et al. (US 3,762,364) (of record), and Durairaj et al. (US 2004/0147712) (of record). 

Regarding claims 21-23, Oshima discloses a method of making a pneumatic tire (Figs. 2-5) comprising at least one pair of parallel annular beads (Figs. 2-5: see annotated Fig. 4 below as example), at least one carcass ply wrapped around said at least one pair of annular beads (Figs. 2-5: see annotated 

    PNG
    media_image1.png
    407
    516
    media_image1.png
    Greyscale

Oshima further discloses that the cord is dipped in a solution and subjected to heat treatment (Col. 7 lines 22-23, 34-35). However, Oshima does not expressly recite that the solution includes isocyanate in an organic solvent, or at what rate the dipping is performed. 
Pelton teaches a method of improving adhesion of treated polyester cords, the method comprising the steps of: dipping a polyester cord into a liquid solution to make a dipped cord (Col. 3 lines 35-38), the liquid solution consisting essentially of about 2 to about 15 percent by weight of an isocyanate in an organic solvent based on the weight of the solution (Col. 3 lines 50-53), the solvent being toluene (Col. 3 lines 45-48), which falls within and overlaps with the claimed range of 15 to 25 percent by weight. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the percent by weight of an isocyanate in an 
Additionally or alternatively or Pelton, Knowles teaches a method of bonding polyethylene terephthalate fibers (i.e. polyester cords) to rubber, which may be used in tires (Col. 1 lines19-23), wherein the method comprises the steps of: dipping a polyethylene terephthalate (i.e. polyester) cord into a liquid solution to make a dipped cord (Col. 1: 62-71), the liquid solution consisting essentially of 1 to 20 percent by weight of an isocyanate in an organic solvent based on the weight of the solution (Col. 1 lines 66-69), which falls within and overlaps with the claimed range of 15 to 25 percent by weight. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the percentage by weight of an isocyanate in an organic solvent in the liquid solution. This simple pretreatment of the cords with isocyanate in the aforementioned manner results in a remarkable improvement in bond strength which obviates or minimizes the disadvantages of the conventional methods formerly used (Col. 1 lines 26-33). One of ordinary skill in the art at the time of the claimed invention would have found it obvious to modify Oshima in order to provide the belt or 
While modified Oshima does not expressly recite that the dipping is done at a rate sufficient to allow essentially complete penetration of the liquid between the individual cord fibers, or that heating the dipped cords is done with sufficient heat and time to remove a carrier and to allow the individual cord fibers to fuse together under the influence of the isocyanate with the isocyanate penetrating into a certain percentage of the cord thickness to make the treated polyester cord, it is generally known in the art to provide such modifications. 
Imai teaches a method of forming a pretreated polyester cords for tire belts or breakers (Col. 15 lines 6-15), comprising immersing (i.e. dipping) a polyester cord into a liquid solution to make a dipped cord (Fig. 8) (Col. 13 lines 3-7), wherein the liquid solution includes an isocyanate in an organic solvent 
Additionally or alternatively to Imai, Funsch teaches treating textile cords formed of thermoplastic fibers, such as polyester, especially cords used in the manufacture of pneumatic tires where the cords are normally coated with an adhesive and hot-stretch, wherein the invention may be advantageously used in connection with other tire cord materials where an increase in flexibility of the cord fabric is necessary, or desirable (Col. 10 lines 54-57). Where a cord-to-rubber bonding agent is applied to a cord made of a multiplicity of very fine filaments, the bonding agent tends to provide a film over the cord and also tends to penetrate into the cord (Col. 10 lines 61-65). The degree of penetration of the adhesive into the cord may vary from a small amount to complete penetration so that each of the filaments is coated (Col. 10 65-67; Col. 11 lines 1). Complete penetration prevents abrading engagement between adjacent filaments and tends to prevent gases from penetrating the cord (Col. 11 lines 3-6). Thermally treating (i.e. heating) the cord prevents the stiffness and brittleness that results from complete penetration, thereby providing the polyester cord with increased flexibility (Col. 11 lines 6-36). In other words, Funsch teaches that it is generally known in the tire art to provide polyester cords that are treated with an adhesive solution that may completely penetrate the cord, which prevents abrading engagement between adjacent filaments and tends to prevent gases from penetrating the cord. Accordingly, complete penetration would be penetration into approximately 100% of the cord thickness, thereby falling within all of the claimed ranges 
Additionally or alternatively to Imai and/or Funsch, Durairaj teaches a polyester cord that is very ideal material for use as the reinforcing material in the manufacture of various rubber articles including a tire ([0007]), wherein molecular inter diffusion between the adhesive and substrate (namely the fiber or rubber) is an important factor in the adhesion development of polyester material ([0007]). In other words, penetration of the adhesive solution into the fiber and the fusing of the fibers is important in the adhesion development of polyester material and is essentially a result-effective variable, wherein the amount of penetration of the solution including the isocyanate into the cord thickness is an important factor in the adhesion development of polyester material. One of ordinary skill in the art at the time of the claimed invention would have found it obvious to further modify Oshima in order to provide the appropriate amount of penetration of the isocyanate solution into the polyester cord so as to obtain uniform permeation and diffusion of isocyanate into the fiber, as taught by Durairaj. While Durairaj does not explicitly disclose the value for the amount of penetration of the isocyanate into the fiber, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said amount of penetration. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to 
The examiner notes that the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention.  A “consisting essentially of” claim occupies a middle ground between closed claims that are written in a “consisting of” format and fully open claims that are drafted in a “comprising” format. For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising."  If an Applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," Applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention.  See MPEP 2111.03 (III). In this case, the phrase “consisting essentially of 15 to 25 percent by weight of an isocyanate in an organic solvent, the solvent being toluene, hexane or cyclohexane” is construed as equivalent to "comprising 15 to 25 percent by weight of an isocyanate in an organic solvent, the solvent being toluene, hexane or cyclohexane” because Applicant has not shown that the introduction of additional steps or components would materially change the characteristics of Applicant’s invention. 

Regarding claim 24, Pelton further teaches disposing an RFL adhesive on at least part of an outer surface thereof of the treated polyester cord (Col. 3 lines 56-57). In this manner, there is improved adhesion between the rubber compounds and the RFL treated polyester cords at lower than conventional heat set temperatures (Col. 2 lines 25-28). One of ordinary skill in the art at the time of the claimed invention would have found it obvious to further modify Oshima in order to provide a step of disposing an RFL adhesive on at least part of an outer surface thereof of the treated polyester cord so as to improve 
Additionally or alternatively, Imai further teaches that resorcinol-formaldehyde resin (“RFL”) may also be used in the solution or afterwards (Col. 4 lines 40-53; Col. 5 lines 40-55; Col. 12 lines 1-12). In other words, an RFL adhesive may be disposed on at least part of an outer surface thereof of the treated polyester cord. Bonding the impregnated fibers in the cord with an RFL adhesive under heating aids in extremely improving the fatigue resistance (Col. 12 lines 1-9).  One of ordinary skill in the art at the time of the claimed invention would have found it obvious to further modify Oshima in order to provide a step of disposing an RFL adhesive on at least part of an outer surface thereof of the treated polyester cord so as to extremely improving the fatigue resistance of the cords, as taught by Pelton.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 10/07/2021 have been fully considered but they are not persuasive. 
On pages 3-4 of the Remarks, Applicant argues that “[t]he Examiner is rewriting the claim to fit the teachings of Imai. The MPEP clearly treats the transitional phrases ‘consisting’ and ‘comprising’ differently-NOT as equivalents” and then cites MPEP 2111.02 as to the differences between “comprising” and “consisting of”. While “comprising” and “consisting of” are transitional phrases that differ, the MPEP also recites that the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention, as discussed in the detailed rejection 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/SEDEF E PAQUETTE/Examiner, Art Unit 1749           

/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749